Citation Nr: 0008031	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative tearing of 
the medial meniscus, and degenerative arthritis and gout of 
the knees, secondary to service-connected residuals of shell 
fragment wounds of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1996 and July 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

The Board notes that the veteran was scheduled for a hearing 
before a Member of the Board sitting at the RO in March 1999.  
In February 1999, however, the veteran contacted the RO, and 
indicated that he would not be able to attend the hearing as 
he was having major bypass surgery.  He further indicated 
that his representative would testify in his stead, and asked 
the RO not to cancel the hearing.  In June 1999, the RO 
sought clarification from the veteran regarding whether he 
wished to appear at a hearing.  The same month, the veteran 
responded that he was unable to attend and requested that his 
claim be considered on the evidence of record.  

REMAND

A preliminary review of the record reflects that additional 
development is necessary before the Board can proceed in 
adjudicating the veteran's claim.  First, it is unclear 
whether the veteran filed a timely substantive appeal in this 
case.  The VA Form 9 (Appeal to Board of Veterans' Appeals) 
of record is not date stamped.  It is attached to two fax 
cover sheets, one of which indicates that the form was 
received at the Board on September 20, 1998, the other of 
which is addressed to the RO, but is not dated.  In light of 
these facts, the RO should specify on Remand when it received 
the veteran's substantive appeal and whether the appeal was 
timely filed.  If there is a question as to the timeliness of 
the appeal, the RO should make a formal determination in this 
regard, notify the veteran and his representative of its 
determination, and provide them an opportunity to respond.  

Second, the fax cover sheet addressed to the RO reflects that 
10 pages of information were attached.  However, in the 
record, there are only two pages of information attached.  To 
the extent the remaining eight pages of information exist, 
the RO should obtain and associate these pages with the 
claims file.  

Third, in January 1997, the veteran reported to Howard A. 
Pinsky, D.O., that he had been receiving knee treatment at a 
VA hospital since 1980.  These records are not in the claims 
file.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession; 
therefore, they must be obtained and associated with the 
claims file and considered in support of the veteran's claim.  
See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  In 
addition, because the veteran has been seeing private 
physicians for his knees, on Remand, the RO should inform the 
veteran that he should submit any pertinent private medical 
records that are not already in the claims file.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet.App. 69, 79-80 (1995).

Fourth, the medical evidence of record is conflicting 
regarding whether the veteran's degenerative tearing of the 
medial meniscus, arthritis and gout are related to his 
service-connected bilateral knee disability.  There is no 
opinion of record regarding the tearing, two favorable and 
one unfavorable opinion regarding the arthritis, and one 
favorable and two unfavorable regarding the gout.  Moreover, 
neither of the favorable opinions, which are written by Dr. 
Pinsky and A. Hugh McLaughlin, D.O., nor the unfavorable 
opinion, which is written by a VA examiner, is supported by 
rationale.  In an Informal Hearing Presentation dated 
December 1999, the veteran's representative asserted that an 
independent medical opinion should be obtained.  In light of 
the above, the Board agrees that an additional, more 
comprehensive medical opinion is needed to determine whether 
any of the three medical conditions noted are related to the 
veteran's service-connected bilateral knee disability.

This claim is remanded to the RO for the following 
development:

1.  The RO should note in writing in the 
record when it received the veteran's VA 
Form 9.  It should then determine, based 
on this date, whether the veteran filed a 
timely appeal.  If the RO determines that 
the veteran did not do so, it should 
notify the veteran and his representative 
of its unfavorable determination and 
provide them an opportunity to respond.  
If the RO determines that the veteran did 
so, it should proceed in further 
developing the claim, as noted below. 

2.  The RO should contact the veteran, 
request that he provide the names and 
addresses of all VA health care providers 
who have treated his knees since his 
separation from service, and advise him 
to submit any pertinent, outstanding 
private medical records and the missing 
eight pages of records that were 
allegedly attached to the fax cover 
sheet.  The RO should then obtain and/or 
associate with the claims file all 
records of VA treatment that are not 
already contained in the claims file and 
the eight pages of documents noted on the 
fax cover sheet.  

3.  The RO should afford the veteran a 
comprehensive VA examination to determine 
the presence and etiology of any 
degenerative tearing of the medial 
meniscus, and/or degenerative arthritis 
and gout of the knees.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
After a thorough examination, during 
which the examiner should conduct all 
studies deemed necessary, the examiner 
should indicate whether the veteran has 
the three medical conditions previously 
noted.  He should then indicate which of 
the conditions noted are at least as 
likely as not related to the veteran's 
service-connected bilateral knee 
disability, characterized as residuals of 
a shell fragment wound of the knees.  The 
examiner should specifically discuss the 
effect medications have on the veteran's 
knees and distinguish, to the extent 
possible, those symptoms that result from 
the veteran's use of medication for 
service-connected disabilities from those 
symptoms that result from the use of 
medication for nonservice-connected 
disabilities.  The examiner should 
express clearly the rationale on which he 
bases his opinion. 

4.  After completing the above 
development, the RO should readjudicate 
the veteran's claim based upon all of the 
evidence of record.  If the benefit 
sought is not granted in full, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, and provide them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the 
ultimate disposition of this appeal.  The veteran is free to 
submit any evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act until otherwise notified.  He is hereby notified that any 
failure to attend a scheduled VA examination may result in 
the denial of his claim. 



		
	LORELLE J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


